Citation Nr: 1138304	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral elbow disorder.

3.  Entitlement to service connection for a right shoulder/arm disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2011.  A transcript of this proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he suffers from tinnitus, a bilateral elbow disorder, and a right shoulder/arm disorder and that these disorders are the result of his military service.  He is the recipient of the Combat Action Ribbon.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).  

Section 1154(b) does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc).   

With regard to the tinnitus issue, the Veteran claims that he suffers from tinnitus due to noise exposure in service.  Specifically, during the August 2011 Travel Board hearing the Veteran testified that he was subject to several explosions of IEDs (improvised explosive devices) during service.  Service treatment records show that the Veteran was routinely exposed to noise during his service.  In July 2003 and August 2005 post-deployment examinations the Veteran denied "ringing in the ears" and in a February 2006 pre-discharge VA audiological examination the Veteran denied tinnitus.  

Given the lay evidence of current tinnitus and the Veteran's exposure to noise in service, a VA examination should be afforded on remand to determine the extent and etiology of the claimed tinnitus.  38 C.F.R. § 3.159(c)(4).

With regard to the bilateral elbow and right shoulder/arm issues, the Veteran claims that he fell out of a humvee in 2004 while stationed in Iraq, injuring his right shoulder/arm and both elbows.  Service treatment records are negative for such an incident or for treatment of either right shoulder/arm disorders or a bilateral elbow disorder.  Significantly, in July 2003 and August 2005 post-deployment examinations the Veteran denied "swollen or painful joints."  Also, in a January 2006 pre-discharge VA joints examination regarding the knees/ankles the examiner wrote that "gross exam of all other joints not claimed were within normal limits."  However, the Veteran submitted a claim for these disorders in October 2006, approximately one month after discharge from military service and a March 2007 VA treatment record shows treatment for shoulder pain for the past five months.  

The Veteran was afforded a VA joints examination in March 2007 at which time he reported having right shoulder/arm and bilateral elbow pain during his deployment in Iraq.  Upon X-ray examination the examiner noted that the shoulders and elbow were normal.  Regarding the wrist, there was an old right 5th metacarpal fracture resulting in minor abnormality.  The diagnoses included bilateral shoulder rotator cuff syndrome, osteoarthritis of the bilateral shoulders; tendonitis of the bilateral elbows; and osteoarthritis of the bilateral wrists.  

The Veteran's credible testimony and documented combat service establish service incurrence of injuries to the elbows and right shoulder.  Unfortunately, the March 2007 VA examination is inadequate because the examiner did not offer an opinion as to whether the currently diagnosed conditions are related to service.  In addition, the report appears contradictory in that the examiner noted diagnoses of osteoarthritis of the bilateral shoulder and bilateral wrists, while X-ray findings were characterized as normal.  Another examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the extent and etiology of his claimed tinnitus.  The Veteran should be notified that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record pursuant to 38 C.F.R. § 3.655(b) (2011).  The claims file must be made available to the examiner for review. 

After reviewing the records to include the Veteran's service treatment records showing noise exposure in service along with the July 2003 and August 2005 post-deployment examinations wherein the Veteran denied "ringing in the ears" and the February 2006 pre-discharge VA audiological examination wherein the Veteran denied tinnitus, the examiner is requested to express an opinion as to the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed tinnitus is causally related to his military service, to include his in-service noise exposure?

A complete rationale must be provided for the opinion offered.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any bilateral elbow and right shoulder/arm disability.  The claims folder must be made available to the examiner for review.   

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed right shoulder/arm and bilateral elbow disorders are related to an event in military service.  The examiner is notified that because of the Veteran's credible testimony and documented combat service, the Veteran's complaints of in-service right shoulder/arm and bilateral elbow pain are conceded.  The examiner should clarify the March 2007 diagnoses of osteoarthritis of the bilateral shoulder and bilateral wrists and, if necessary, explain why these diagnoses do not contradict the normal X-ray findings during the same examination.  

Any opinion should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.  

3.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


